Co Ae ND vA FP W YP KF

NO WO WN HN WN WN WN HN KN Re ee ee oe oe ei
aon ND WW fF WY NY KH DO COB DQ DH WH BR W BO KF OO

Case 3:21-cr-08034-JJT Document 1

PAUL ANTHONY MARTIN
Acting United States Attorney
District of Arizona

THOMAS M. FORSYTH III
Assistant United States Attorney
Arizona State Bar No. 026513

Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500

Email: Thomas.Forsyth@usdoj.gov
Attorneys for Plaintiff

United States of America,
Plaintiff,

VS.

Jeffrey Phillip Gentner,
Defendant.

Filed 04/14/21 Page 1 of 2

 

 

REDACTED FOR

PUBLIC DISCLOSURE

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

No.

VIO:

 

 

 

THE GRAND JURY CHARGES:

COUNT 1

CR-21-08034-PCT-JJT (MTM)

INDICTMENT

18 U.S.C. §§ 922(a)(1)(A), 923(a),

and 924(a)( hb)

Engaging in the Business Without a
icense (Firearms))

Count 1

On or between March 4, 2014 and February 14, 2019, in the District of Arizona, the
defendant, JEFFREY PHILLIP GENTNER, not being a licensed dealer of firearms within
the meaning of Chapter 44, Title 18, United States Code, did willfully engage in the

business of dealing in firearms.
///
H/
H/
//
//
///

 
OD Oo WHA WwW B&B W YY

BO NM NO YN KN KN BD HN Rm OR mm ee
oN NHN ON SF WY NY |§ CO ODO MH ITD HN BW BO & OC

 

Case 3:21-cr-08034-JJT Document1 Filed 04/14/21 Page 2 of 2

In violation of Title 18, United States Code, Sections 922(a)(1)(A), 923(a), and

924(a)(1)(D). A TRUE BILL

/s/
FOREPERSON OF THE GRAND JURY
Date: April 14, 2021

PAUL ANTHONY MARTIN
Acting United States Attorney
District of Arizona

/s/
THOMAS M. FORSYTH III
Assistant U.S. Attorney

 

 
